DETAILED ACTION
Papers submitted by the Applicant up until November 25, 2020, for the above-identified application, are herein being considered and examined by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for domestic priority from U.S. provisional 62885935 filed August 13, 2019.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 17, 2020, and on November 23, 2020, comply with the provisions of 37 CFR 1.97, and are being considered by the examiner.
Specification
The specification is acceptable for examination purpose.
Drawings
The drawings are acceptable for examination purpose.

Claim Objections
Claim 19 is objected, and correction should be made to line 1, by inserting “the” after “wherein” to improve antecedent basis issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 14-16 and 24: rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”.
Per claim(s) 1, Chhabra discloses:
An apparatus (Chhabra FIGs. 1, 5, 13 and 15) comprising:
a port comprising circuitry (Chhabra para. [0143], “…The input/output (I/O) interface …may include circuitry, such as an external expansion bus (e.g., Universal Serial Bus (USB), FireWire, Thunderbolt, PCI/PCIe/PCIx, …”) to implement one or more layers of a  (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”), wherein the port (Chhabra, FIG. 2 and para. [0043], “…An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200…”) comprises an agent (Chhabra, para. [0048], “…support in-band communication between PCIe agents …”) to:
obtain information to be transmitted to another device over a link based on the  (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”; Chhabra para. [0056], “…data link layer 210, acts as an intermediate stage between transaction layer 205 and the physical layer 220. In one embodiment, a responsibility of the data link layer 210 is providing a reliable mechanism for exchanging Transaction Layer Packets (TLPs) between two components of a link. One side of the Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device.…”) 
encrypt at least a portion of the information to yield a ciphertext (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”);
generate a cyclic redundancy check (CRC) code based on the ciphertext (Chhabra’s FIG. 2 (concerning a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, …applies an error detection code, i.e. CRC 212, …”; accordingly, the CRC is based (at least in part) on the ciphertext); and 
cause  (Chhabra’s FIG. 2 (concerning a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLP…”; given that the modified TLP (see FIG. 2, right-side flow, middle block assembly) includes the “Packet Header/Payload 206” which itself includes the concatenated pairs of ciphertext blocks 914(1)-914(2N), the modified TLP thus is generated “comprising the ciphertext”); and
wherein the port is to use the circuitry to transmit the  (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”).
Chhabra does not disclose CXL, but does further disclose the peripheral component interconnect express (PCIe) or other specialized high speed interfaces (Chhabra para. [0004]) that “…Accelerators are commonly attached either through peripheral component interconnect express (PCIe) or other specialized high speed interfaces…”).  
However, regarding other high-speed interfaces, Brownell teaches Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect (para. [0028]), “…It should be appreciated that although the system, elements, and functionality disclosed herein are discussed in reference to PCIe technology, that the system is not intended to be limited to PCIe system exclusively. For instance, the system 100 can be applied to the emerging Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect. The CXL technology is built upon the PCIe infrastructure, leveraging the PCIe 5.0 physical and electrical interface to provide advanced protocol in key areas, such as: input/output protocol, memory protocol, and coherency interface…”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s PCIe link technology to Brownell’s suggested CXL link technology, to result in an arrangement of:  
An apparatus comprising:
a port comprising circuitry to implement one or more layers of a Compute Express Link (CXL)-based protocol, wherein the port comprises an agent to:
obtain information to be transmitted to another device over a link based on the CXL-based protocol…
Motivation for modifying would have been to substitute one similar link technology (CXL) for another (PCIe) per Chhabra itself suggesting use of “…other specialized high speed interfaces…”, and Brownell’s teachings of: CXL being based on PCIe; CXL’s similarity to PCIe as a high-speed interface, and CXL being an emerging more-advanced high-speed protocol.
The Chhabra/Brownell combination does not disclose about “flits”, but Blankenship teaches the HPI architecture using the “flits” (Blankenship para. [0028]) about a “…new high-performance interconnect (HPI) architecture …[which] …may be applied to other interconnect architectures, such as a PCIe-compliant architecture, …a high-performance architecture, or other known interconnect architecture.”  One important feature of the taught HPI architecture is the use of “flits” (see Blankenship’s para. [0053], and also FIGS. 8-12 and 19, and discussions related thereto) providing improved features (discussed ahead in connection with motivation) facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/Brownell combination to utilize “flits” as taught by Blankenship, to result in an arrangement of: 
An apparatus comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

obtain information to be transmitted to another device over a link based on the CXL-based protocol via a flit;
• • •, and 
cause a flit to be generated, the flit comprising the ciphertext; and
wherein the port is to use the circuitry to transmit the flit and the CRC to the other device.
Motivation would have been based on Chhabra/Brownell combination, in which Brownell suggests considering “…other specialized high speed interfaces…” while Blankenship teaches to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 2, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 1.  Chhabra further discloses:
wherein the agent is further to generate a message authentication code (MAC) based on a set of previously-transmitted  (Chhabra para. [0080], “…FIG. 6B illustrates an advantage of one or more embodiments disclosed herein, in which configurable cryptographic engines (CCEs) are implemented. …In this example, the tag frequency change protocol has dynamically configured the CCEs to send a MAC for every four transactions as shown at 542 and 562. Accordingly, only one MAC is sent over four transactions combined…”; the Chhabra four transactions are PCIe/TLP transactions (Chhabra para. [0056]); the MAC is thus based upon a set of previously-transmitted transactions).
Blankenship further teaches flits (Blankenship para. [0028]) about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for the “flits” (as taught by Blankenship) to include the MAC arrangement disclosed by Chhabra, to result in an arrangement of:
The apparatus of claim 1, wherein the agent is further to generate a message authentication code (MAC) based on a set of previously-transmitted flits, and the flit comprises the MAC.
Motivation for modifying would have been per Chhabra itself suggesting considering “…other specialized high speed interfaces…”, and Blankenship teaching to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 3, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 2.  Chhabra further discloses:
	wherein the MAC is generated based on one of an Advanced Encryption Standard Galois/Counter Mode (AES-GCM) protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”) and an Advanced Encryption Standard Galois Message Authentication Code (AES-GMAC) protocol (Chhabra para. [0076], “…the GCM operation also calculates a Galois message authentication code (GMAC)…”).
Per claim(s) 4, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 2.  Chhabra further discloses:
	wherein the set of (Chhabra FIG. 8 and para. [0093], “…The parameter (shown as TAG_FREQ 818) represents a frequency at which a tag is generated. …  The tag frequency is defined as the number of transactions for which a tag is to be generated.”).
Blankenship again teaches (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for a parameter (as disclosed by Chhabra) to indicate a number of “flits” (indicated by Blankenship), to result in an arrangement of:
The apparatus of claim 2, wherein the set of flits comprises a number of flits indicated by a parameter.
Motivation for modifying would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 5, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 4.  Chhabra further discloses:
	wherein the set (Chhabra [0119], “…assume an originating endpoint and a receiving endpoint are using an old tag frequency of five, and two transactions have been sent from the originating endpoint to the receiving endpoint. If a tag frequency change is requested from five transactions down to one transaction, three dummy transactions can be inserted and sent from the originating endpoint to the receiving endpoint to allow the current transaction window using the old tag frequency to close...”; the “three dummy transactions” are being interpreted as “at least one placeholder”).
Blankenship again teaches (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for Chhabra’s arrangement to set a number of flits including the ability to utilize “dummy transactions” when needed as placeholders, to result in an arrangement of:
The apparatus of claim 4, wherein the set of flits comprises at least one placeholder flit.  
Motivation for modifying would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 6, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 2.  Chhabra further discloses:
	wherein a parameter indicates a number of (Chhabra para. [0022], “… a tag frequency change protocol in a link encryption architecture allows for a message authentication code (MAC) frequency to be configurable at run time. The MAC (or tag) generation frequency can either be increased or decreased”.  Chhabra FIG. 8 and para. [0093], “…The parameter (shown as TAG_FREQ 818) represents a frequency at which a tag is generated. …  The tag frequency is defined as the number of transactions for which a tag is to be generated.” Chhabra, para. [0119], “…assume an originating endpoint and a receiving endpoint are using an old tag frequency of five, and two transactions have been sent from the originating endpoint to the receiving endpoint. If a tag frequency change is requested from five transactions down to one transaction, three dummy transactions can be inserted and sent from the originating endpoint to the receiving endpoint to allow the current transaction window using the old tag frequency to close...”), and the (Chhabra [0119], “…after the three dummy transactions are sent, a tag transaction containing an authentication tag for the five transactions and an indication that the authentication tag is the last tag that will be generated by the originating endpoint using the old frequency can be sent by the originating endpoint to the receiving endpoint…”; It is considered inherent that the sending of three dummy transactions (to complete the set number needed) and a “last tag” indication would be recognized by a “receiving endpoint” as an indication that the MAC is based on fewer items than the parameter indicated).
Blankenship again teaches (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for Chhabra’s arrangement to set a number of flits including the ability to utilize “dummy transactions” when needed as placeholders so that a MAC may be based on fewer items than the parameter, to result in an arrangement of:
The apparatus of claim 2, wherein a parameter indicates a number of flits the MAC is to be based on, the set of flits comprises fewer flits than indicated by the parameter, and the flit indicates that the MAC is based on fewer flits than indicated by the parameter.
Motivation for modifying would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 7, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 1.  Chhabra further discloses:
	wherein the encryption is based on an Advanced Encryption Standard (AES)-based protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”).
Per claim(s) 8, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 7.  Chhabra further discloses:
	wherein the AES-based protocol is one of AES Galois/Counter Mode (AES-GCM) protocol and AES Counter Mode (AES-CTR) protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”).
Per claim(s) 14, Chhabra discloses:
A method (Chhabra FIGs. 1, 2, 6B and 7-12) comprising:
obtaining information to be transmitted to another device over a link based on a (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”; Chhabra para. [0056], “…data link layer 210, acts as an intermediate stage between transaction layer 205 and the physical layer 220. In one embodiment, a responsibility of the data link layer 210 is providing a reliable mechanism for exchanging Transaction Layer Packets (TLPs) between two components of a link. One side of the Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device.…”) 
encrypting at least a portion of the information to yield a ciphertext (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”); 
generating a cyclic redundancy check (CRC) code based on the ciphertext (Chhabra’s FIG. 2 (which discloses a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, …applies an error detection code, i.e. CRC 212, …”; accordingly, the generated CRC is based (at least in part) on the ciphertext); 
generating a  (Chhabra’s FIG. 2 (disclosing a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLP…”; given that the modified TLP (see FIG. 2, right-side flow, middle block assembly) includes the “Packet Header/Payload 206” which itself includes the concatenated pairs of ciphertext blocks 914(1)-914(2N), the modified TLP thus is generated while “comprising the ciphertext”); and
transmitting the  (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”).
Chhabra does not disclose CXL, but does further disclose the peripheral component interconnect express (PCIe) or other specialized high speed interfaces (Chhabra para. [0004] that “…Accelerators are commonly attached either through peripheral component interconnect express (PCIe) or other specialized high speed interfaces…”).  Regarding other high-speed interfaces, Brownell teaches (para. [0028]), “…It should be appreciated that although the system, elements, and functionality disclosed herein are discussed in reference to PCIe technology, that the system is not intended to be limited to PCIe system exclusively. For instance, the system 100 can be applied to the emerging Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect. The CXL technology is built upon the PCIe infrastructure, leveraging the PCIe 5.0 physical and electrical interface to provide advanced protocol in key areas, such as: input/output protocol, memory protocol, and coherency interface…”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s PCIe link technology to Brownell’s suggested CXL link technology, to result in an arrangement of:  
	A method comprising:
obtaining information to be transmitted to another device over a link based on a Compute Express Link (CXL)-based protocol 
• • •
Motivation for modifying would have been to substitute one similar link technology (CXL) for another (PCIe) per Chhabra itself suggesting use of “…other specialized high speed interfaces…”, and Brownell’s teachings of: CXL being based on PCIe; CXL’s similarity to PCIe as a high-speed interface, and CXL being an emerging more-advanced high-speed protocol.
The Chhabra/Brownell combination does not disclose about “flits”, but Blankenship teaches (Blankenship para. [0028] about a “…new high-performance interconnect (HPI) architecture …[which] …may be applied to other interconnect architectures, such as a PCIe-compliant architecture, …a high-performance architecture, or other known interconnect architecture.”  One important feature of the taught HPI architecture is the use of “flits” (see Blankenship’s para. [0053], and also FIGS. 8-12 and 19, and discussions related thereto) providing improved features (discussed ahead in connection with motivation) facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/Brownell combination to utilize “flits” as taught by Blankenship, to result in an arrangement of: 
A method comprising:
obtaining information to be transmitted to another device over a link based on a Compute Express Link (CXL)-based protocol via a flit;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

generating a flit comprising the ciphertext; and
transmitting the flit and the CRC to the other device over the link.
Motivation would have been based on Chhabra/Brownell combination, in which Brownell suggests considering “…other specialized high speed interfaces…” while Blankenship teaches to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 15, the previously-applied Chhabra/Brownell/Blankenship combination teaches the method of claim 14.  Chhabra further discloses:
	generating a message authentication code (MAC) based on a set of previously-transmitted (Chhabra para. [0080], “…FIG. 6B illustrates an advantage of one or more embodiments disclosed herein, in which configurable cryptographic engines (CCEs) are implemented. …In this example, the tag frequency change protocol has dynamically configured the CCEs to send a MAC for every four transactions as shown at 542 and 562. Accordingly, only one MAC is sent over four transactions combined…; Chhabra’s FIG. 9 and para. [0098] teach to “…generate the authentication tag 926 after completion of the other block cipher encryptions 904(1)-904(2N) during the tag frequency cycle …”; Chhabra’s para. [0100] “…A transaction containing the authentication tag 926 can be sent across the link after the last data transaction (e.g., the last pair of ciphertexts 914(2N) and 914(2N-1))…”; the MAC is thus based upon a set of previously-transmitted transactions), wherein the MAC is generated based on one of an Advanced Encryption Standard Galois/Counter Mode (AES-GCM) protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”) and an Advanced Encryption Standard Galois Message Authentication Code (AES-GMAC) protocol (Chhabra para. [0076], “…the GCM operation also calculates a Galois message authentication code (GMAC)…”) and the 
Blankenship additionally teaches (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for the “flits” (as taught by Blankenship) to include the MAC (as disclosed by Chhabra), to result in an arrangement of:
The method of claim 14, further comprising generating a message authentication code (MAC) based on a set of previously-transmitted flits, wherein …the flit comprises the MAC.
Motivation for modifying would have been per Chhabra itself suggesting considering “…other specialized high speed interfaces…”, and Blankenship teaching to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 16, the previously-applied Chhabra/Brownell/Blankenship combination teaches the method of claim 14.  Chhabra further discloses:
	wherein the encryption is based on one of AES Galois/Counter Mode (AES-GCM) protocol and AES Counter Mode (AES-CTR) protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”).
Per claim(s) 24, Chhabra discloses:
A system (Chhabra FIG. 1) comprising:
a first device (Chhabra FIG 1, Controller Hub 115); and 
a second device (Chhabra FIG. 1, Graphics Accelerator 130) coupled to the first device over a link (Chhabra FIG. 1, link 132) based on a (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”);
wherein the first device (Chhabra FIG 1, Controller Hub 115) comprises a port comprising circuitry (Chhabra, FIG. 2 and para. [0043], “…An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200…”; Chhabra para. [0143], “…The input/output (I/O) interface …318 may include circuitry…”) to implement one or more layers of the (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”), the port comprising an agent (Chhabra, para. [0048], “…support in-band communication between PCIe agents …”) to:
obtain information to be transmitted to another device over a link based on the (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220…”; Chhabra para. [0056], “…data link layer 210, acts as an intermediate stage between transaction layer 205 and the physical layer 220. In one embodiment, a responsibility of the data link layer 210 is providing a reliable mechanism for exchanging Transaction Layer Packets (TLPs) between two components of a link. One side of the Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device.…”) 
encrypt at least a portion of the information to yield a ciphertext (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”);
generate a cyclic redundancy check (CRC) code based on the ciphertext (Chhabra’s FIG. 2 (concerning a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, …applies an error detection code, i.e. CRC 212, …”; accordingly, the CRC is based (at least in part) on the ciphertext); and 
cause a (Chhabra’s FIG. 2 (concerning a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; then, Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, applies packet sequence identifier 211, i.e. an identification number or packet number, calculates and applies an error detection code, i.e. CRC 212, and submits the modified TLP…”; given that the modified TLP (see FIG. 2, right-side flow, middle block assembly) includes the “Packet Header/Payload 206” which itself includes the concatenated pairs of ciphertext blocks 914(1)-914(2N), the modified TLP thus is generated “comprising the ciphertext”); and
wherein the port is to use the circuitry to transmit the (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”).
Chhabra does not disclose CXL, but does further disclose (Chhabra para. [0004] that “…Accelerators are commonly attached either through peripheral component interconnect express (PCIe) or other specialized high speed interfaces…”.  Regarding high-speed interfaces, Brownell teaches (para. [0028]), “…It should be appreciated that although the system, elements, and functionality disclosed herein are discussed in reference to PCIe technology, that the system is not intended to be limited to PCIe system exclusively. For instance, the system 100 can be applied to the emerging Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect. The CXL technology is built upon the PCIe infrastructure, leveraging the PCIe 5.0 physical and electrical interface to provide advanced protocol in key areas, such as: input/output protocol, memory protocol, and coherency interface…”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s PCIe link technology to Brownell’s suggested CXL link technology, to result in an arrangement of:  
A system comprising:
a first device; and
a second device coupled to the first device over a link based on a Compute Express Link (CXL)-based protocol;
wherein the first device comprises a port comprising circuitry to implement one or more layers of the CXL-based protocol, the port comprising an agent to:
obtain information to be transmitted to another device over a link based on the CXL-based protocol via a 
Motivation for modifying would have been to substitute one similar link technology (CXL) for another (PCIe) per Chhabra itself suggesting use of “…other specialized high speed interfaces…”, and Brownell’s teachings of: CXL being based on PCIe; CXL’s similarity to PCIe as a high-speed interface, and CXL being an emerging more-advanced high-speed protocol.
The Chhabra/Brownell combination does not disclose about “flits”, but Blankenship teaches (Blankenship para. [0028] about a “…new high-performance interconnect (HPI) architecture …[which] …may be applied to other interconnect architectures, such as a PCIe-compliant architecture, …a high-performance architecture, or other known interconnect architecture.”  One important feature of the taught HPI architecture is the use of “flits” (see Blankenship’s para. [0053], and also FIGS. 8-12 and 19, and discussions related thereto) providing improved features (discussed ahead in connection with motivation) facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/Brownell combination to utilize “flits” as taught by Blankenship, to result in an arrangement of: 
A system comprising:
• • •
obtain information to be transmitted to another device over a link based on the CXL-based protocol via a flit;
• • • 
cause a flit to be generated, the flit comprising the ciphertext; and
wherein the port is to use the circuitry to transmit the flit and the CRC to the other device.
Motivation would have been based on Chhabra/Brownell combination, in which Brownell suggests considering “…other specialized high speed interfaces…” while Blankenship teaches to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, and yet further in view of Caulfield et al., “A Cloud-Scale Acceleration Architecture”, IEEE, 14 pages, copyright 2016, hereinafter, “Caulfield”.
Per claim(s) 9, the previously-applied Chhabra/Brownell/Blankenship combination teaches 
the apparatus of claim 1.  Chhabra further discloses:  
the port is to use the circuitry to transmit the unencrypted control flit to the other device (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”); and 
Blankenship further teaches “unencrypted control flits” as  cause an unencrypted control flit to be generated (Blankenship para. [0116]) “…the Link Layer can additionally define special control flits that may be used, for instance, for debug messages and other uses…”.  Given that Blankenship nowhere mentions cryptography within its disclosure, Blankenship’s taught “control flits” are being interpreted as “unencrypted control flits”)
The previously-applied Chhabra/Brownell/Blankenship combination does not disclose, but Caulfield teaches a “Configurable Cloud” utilizing a FPGA device interconnect arrangement utilizing “flits” for communications, and teaches an “encrypted flow” which is set up in advance.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/Brownell/Blankenship combination to include Blankenship’s “control flits” as well as Caulfield’s advance-noticed “encrypted flow”, to result in an arrangement of:
The apparatus of claim 1, wherein:
prior to generating the flit (Caulfield 8th page, right column, first para., “…The design can be fully parameterized in the number of ports, virtual channels, flit and phit sizes, and buffer capacities…”) comprising the ciphertext, the agent is further to:
… comprising an indication that subsequent flits sent to the other device over the link will be at least partially encrypted (Caulfield 6th page, 1st full para. (under IV. Network Acceleration), “…host-to-host line rate encryption/decryption on a per flow basis.  As each packet passes from the NIC through the FPGA to the ToR, its header is examined to determine if it is part of an encrypted flow that was previously set up by software.  If it is, the software-provided encryption key is read from internal FPGA, SRAM of the FPGA-attached DRAM and is used to encrypt or decrypt the packet…”; given that the encrypted flow was “previously set up” before the packet arrived at the FPGA, such is being interpreted that a prior (e.g., control or header) flit provided “an indication that subsequent flits sent …will be at least partially encrypted”); and
… before transmitting the flit comprising the ciphertext (Caulfield 6th page, 1st full para., “…As each packet passes from the NIC through the FPGA to the ToR, its header is examined to determine if it is part of an encrypted flow that was previously set up by software…”; given that the encrypted flow was “previously set up” before the packet arrived at the FPGA, such is being interpreted that a prior (e.g., control or header) flit was transmitted before the flit providing the contents currently being reviewed.).
Motivation for modifying the previously-applied Chhabra/Brownell/Blankenship combination would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.  Motivation for modifying via Caulfield would have been (Caulfield 6th page, 1st full para.) to realize an arrangement where there is “…no load on the CPUs to encrypt or decrypt the packets; [and] …encryption occurs transparently from software’s perspective…”.


Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, yet further in view of Caulfield et al., “A Cloud-Scale Acceleration Architecture”, IEEE, 14 pages, copyright 2016, hereinafter, “Caulfield”, and finally in view of Zeh et al. (US20200244442A1), hereinafter, “Zeh”.
Per claim(s) 10, the previously-applied Chhabra/Brownell/Blankenship/Caulfield combination teaches the apparatus of claim 9.  The Chhabra/Brownell/Blankenship/Caulfield combination does not disclose, but Zeh (in the relevant network cryptography art) teaches selective real-time cryptography for a communication network which may utilize a PCIe bus (Zeh para. [0024], “Embodiments relate to …Peripheral Component Interconnect Express (PCIe), or another bus standard…”), and Zeh further teaches obtain a new key for encrypting information (Zeh para. [0089], “…a different secret key may be assigned to each subsequent data message…”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s arrangement to utilize different secret keys for each data message, as taught by Zeh, to result in an arrangement of:
	The apparatus of claim 9, wherein the agent is further to obtain a new key for encrypting information in subsequent flits.
Motivation for modifying to Zeh’s new key cryptography arrangement would have been to include an arrangement to balance between data throughput and a data security level, for improved versatility and efficiency (Zeh para. [0039], “…utilize selective real-time cryptography to employ a selective tradeoff between data throughput and data authentication and security (e.g., triggered by safety signals), and to employ safety mechanisms.”  Motivation for modifying to a new key for subsequent transactions would have been a goal to enhance a security of the transmitted transactions.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, and yet further in view of PCI Express Base Specification Revision 2.1, March 4, 2009, pages up to page 105, hereinafter “PCIe 2.1 Spec”.
Per claim(s) 11, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 1.  Chhabra further discloses:
	The apparatus of claim 1, wherein the (Chhabra’s FIG. 2 (concerning a Layered Protocol Stack 200) shows (in a right-side portion thereof) that a “Packet Header/Payload 206” is formed first by a “Transaction Layer 205”; further processing of “Packet Header/Payload 206” includes AES-GCM encryption processing as shown in FIGS. 8-9, which (Chhabra para. [0095]-[0097]) produces and concatenates pairs of ciphertext blocks 914(1)-914(2N) for each transaction; any of interfaces  may serve as an agent performing the encryption, i.e., (Chhabra para. [0043], “…An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200. …”).
Chhabra additionally teaches format header/payloads with the PCIe specification (para. [0049]) that a “… Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website.…”. Also Chhabra’s FIGS. 8-9 encryption arrangement would encrypt an entirety of a TLP transaction). 
Blankenship further teaches “flits” (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  Further, Blankenship teaches (Blankenship para. [0109]) a “header flit”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for Chhabra’s arrangement to use flits (as taught by Blankenship) including a header and additional fields (as disclosed by Chhabra and PCIe 2.1 Spec), and to encrypt the information associated with the additional fields to yield the ciphertext (as taught by Chhabra), to result in an arrangement of:
The apparatus of claim 1, wherein the flit is a header flit …
Motivation for modifying would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Chhabra/Brownell/Blankenship combination does not teach, but the PCIe 2.1 Spec (obtained from the PCIe specification website) teaches (PCIe 2.1 Spec pages 55-104, see Figure 2-2 and Figure 2-3 on pages 54 and 55 thereof) that a PCIe TLP may include “TLP Prefixes” (in various byte fields) in addition to the “Header” portion.  The “TLP Prefixes” are being interpreted as the claimed “additional fields”); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Chhabra’s TLP transactions to include “TLP Prefixes” as taught by PCIe 2.1 Spec, to result in an arrangement of:
The apparatus of claim 1, wherein the and a set of additional fields, and the agent is to encrypt the information associated with the additional fields to yield the ciphertext.
Motivation for modifying would have been from Chhabra’s own disclosure (i.e., Chhabra para. [0049]) to consult “the PCIe specification at the PCIe specification website” for PCIe formats.  
Per claim(s) 12, the previously-applied Chhabra/Brownell/Blankenship/PCIe 2.1 Spec combination teaches the apparatus of claim 11.  
Chhabra further teaches that packet header (Chhabra, para. [0049] “… Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website.…”.  PCIe 2.1 Spec teaches (PCIe 2.1 Spec page 63, last line) “…a 32-bit format used with a 3 DW header (see Figure 2-8). …”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s to utilize 32 bit headers as taught by PCIe 2.1 Spec, to result in an arrangement of:
The apparatus of claim 11, wherein …  and the header field comprises 32 bits.
Motivation for modifying would have been to simply implement PCIe 2.1 Spec’s 32-bit header technology pointed to by Chhabra itself (Chhabra para. [0049]).
Blankenship further teaches a number of differing flit and header sizes, and explicitly teaches (Blankenship para. [0054]) “…In one example, the flit can be defined to be 192 bits in length. However, any range of bits, such as 81-256 (or more) may be utilized …”.  Further, Blankenship teaches (Blankenship para. [0172]) that, “… a design tool can determine configurations of various hardware and/or firmware elements from the HDL object, such as bus widths…”.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to apply a flit comprising 528 bits (or any other 200+ bit-width) for the purpose of a wider flit, and especially since Applicant has not disclosed that having a flit comprising 528 bits provides an advantage, provides any new or unexpected results, solves any stated problem, or is used for any particular purpose and it appears that the flit would perform equally as well with other designs (e.g., 527 bits, 529 bits).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s links to flits comprising 528 bits (or any other 200+ bit-width) which is within Blankenship’s “range of bits”, to result in an arrangement of:
	The apparatus of claim 11, wherein the flit comprises 528 bits, of the 528 bits.


Claim(s) 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, still further in view of Leibson, “How Do The New Intel Agilex FPGA Family And The CXL Coherent Interconnect Fabric Intersect?”, Programmable Logic, May 3, 2019, 6 pages (https://web.archive.org/web/20210121091456/https://blogs.intel.com/psg/how-do-the-new-intel-agilex-fpga-family-and-the-cxl-coherent-interconnect-fabric-intersect/), hereinafter, “Leibson”.
Per claim(s) 13, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 11.  The Chhabra/Brownell/Blankenship combination does not disclose, but Leibson (concerning CXL information) teaches the CXL.cache and CXL.memory protocols (Leibson page 3/6, “The CXL standard includes three protocols: …The CXL.io protocol …The CXL.cache protocol …[and] The CXL.memory protocol…”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s PCI protocol(s) to the CXL-based protocols including the CXL.cache and CXL.memory protocols as taught by Leibson, to result in an arrangement of:
The apparatus of claim 1, wherein the CXL-based protocol is one of a CXL.cache or CXL.mem protocol.
Motivation for modifying would have been to substitute Leibson’s CXL-based protocols for Chhabra’s PCIe-based protocol, in order to better align the Chhabra arrangement to be more commensurate protocol-wise to the emerging CXL industry protocol standard (as taught by Leibson).
Per claim(s) 17, the rejection of claim 14 is incorporated. In addition, it is a method claim that recites limitations corresponding to the ones of apparatus claim 13 discussed above, and is therefore, rejected with the same rationale and motivation as applied to claim 13.

Claim(s) 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of PCI Express Base Specification Revision 2.1, March 4, 2009, pages up to page 105, hereinafter “PCIe 2.1 Spec”, further in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and still further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”.
Per claim(s) 18, Chhabra discloses:
An apparatus (Chhabra FIGs. 1, 5, 13 and 15) comprising:
a port comprising circuitry (Chhabra para. [0143], “…The input/output (I/O) interface …may include circuitry, such as an external expansion bus (e.g., Universal Serial Bus (USB), FireWire, Thunderbolt, PCI/PCIe/PCIx, …”) to implement one or more layers of a (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220. An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200…”), wherein:
the circuitry is to receive a flit and a corresponding cyclic redundancy check (CRC) code from another device over a link (Chhabra mainly discusses transmission-device-side arrangements as follows: Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”; of further relevance to the present receiving side claim, Chhabra relates a reverse process operation to receiving-device-side arrangements via stating (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”), wherein the link is based on the (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”); and
the port (Chhabra, FIG. 2 and para. [0043], “…An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200…”) comprises an agent (Chhabra, para. [0048], “…support in-band communication between PCIe agents …”) to:
…
decrypt the ciphertext (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext.  Chhabra further discusses transmission-device-side arrangements as follows: Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”; of further relevance to the present receiving-side claim, Chhabra relates a reverse process operation to receiving-device-side arrangements by stating (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”.  Chhabra para. [0074], “…Authenticating a message (or transaction) can include confirming that the message it is authenticating came from the sender and has not been modified for example, by a third party…; Chhabra para. [0125], “…the receiving endpoint uses the authentication tag it receives to verify the integrity of the new number transactions in the transaction window…”); and
process the plaintext (Chhabra para. [0044], “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”).
While Chhabra discloses error detection code (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, …applies an error detection code, i.e. CRC 212, …”; accordingly, the CRC is based (at least in part) on the ciphertext) and a reverse process operation to receiving-device-side arrangements (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device…”; Chhabra’s own disclosure teaches (i.e., Chhabra para. [0049]) to consult “the PCIe specification at the PCIe specification website” for PCIe formats), Chhabra dos not expressly disclose 
perform an error check on the flit based on the CRC code; and 
… based on a determination that the error check passed.
However, PCIe 2.1 Spec discloses:
perform an error check  (PCIe 2.1 Spec page 145, last paragraph) “…The basic data reliability mechanism in PCI Express is contained within the Data Link Layer, which uses a 32-bit CRC (LCRC) code to detect errors in TLPs on a Link-by-Link basis, and applies a Link-by-Link retransmit mechanism for error recovery…”); and
… based on a determination that the error check passed (PCIe 2.1 Spec teaches (PCIe 2.1 Spec page 145, last paragraph) “…The basic data reliability mechanism in PCI Express is contained within the Data Link Layer, which uses a 32-bit CRC (LCRC) code to detect errors in TLPs on a Link-by-Link basis, and applies a Link-by-Link retransmit mechanism for error recovery…”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Chhabra’s CRC to be used for error correction, as taught by PCIe 2.1 Spec, when decrypting of the ciphertext, to result in an arrangement of:
perform an error check on the flit based on the CRC code; and
decrypt the ciphertext .
Motivation for modifying would have been to simply implement PCIe 2.1 Spec’s error correction and recovery based on the 32-bit CRC (LCRC) code technology pointed to by Chhabra itself (Chhabra para. [0049]).
The combination of Chhabra/PCIe 2.1 Spec does not disclose CXL, but does further disclose the peripheral component interconnect express (PCIe) (Chhabra para. [0004]“…Accelerators are commonly attached either through peripheral component interconnect express (PCIe) or other specialized high speed interfaces…”.  
However, regarding high-speed interfaces, Brownell further discloses Compute Express Link (CXL) standard (para. [0028]), “…It should be appreciated that although the system, elements, and functionality disclosed herein are discussed in reference to PCIe technology, that the system is not intended to be limited to PCIe system exclusively. For instance, the system 100 can be applied to the emerging Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect. The CXL technology is built upon the PCIe infrastructure, leveraging the PCIe 5.0 physical and electrical interface to provide advanced protocol in key areas, such as: input/output protocol, memory protocol, and coherency interface…”).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Chhabra’s PCIe link technology to Brownell’s suggested CXL link technology, to result in an arrangement of:  
An apparatus comprising:
a port comprising circuitry to implement one or more layers of a Compute Express Link (CXL)-based protocol, wherein:
the circuitry is to receive a flit and a corresponding cyclic redundancy check (CRC) code from another device over a link, wherein the link is based on the CXL-based protocol and the flit comprises ciphertext; and
the port comprises an agent to:
perform an error check on the flit based on the CRC code;
decrypt the ciphertext of the flit to yield plaintext flit information based on a determination that the error check passed; and
process the plaintext flit information.
Motivation for modifying would have been to substitute one similar link technology (CXL) for another (PCIe) per Chhabra itself suggesting use of “…other specialized high speed interfaces…”, and Brownell’s teachings of: CXL being based on PCIe; CXL’s similarity to PCIe as a high-speed interface, and CXL being an emerging more-advanced high-speed protocol.
The Chhabra/ PCIe 2.1 Spec/Brownell combination does not disclose about “flits”, but Blankenship teaches the HPI architecture using the “flits” (Blankenship para. [0028]) about a “…new high-performance interconnect (HPI) architecture …[which] …may be applied to other interconnect architectures, such as a PCIe-compliant architecture, …a high-performance architecture, or other known interconnect architecture.”  One important feature of the taught HPI architecture is the use of “flits” (see Blankenship’s para. [0053], and also FIGS. 8-12 and 19, and discussions related thereto) providing improved features (discussed ahead in connection with motivation) facilitating higher performance.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/PCIe 2.1/Brownell combination to utilize “flits” as taught by Blankenship, to result in an arrangement of: 
An apparatus comprising:
a port comprising circuitry to implement one or more layers of a Compute Express Link (CXL)-based protocol, wherein:
the circuitry is to receive a flit and a corresponding cyclic redundancy check (CRC) code from another device over a link, wherein the link is based on the CXL-based protocol and the flit comprises ciphertext; and
the port comprises an agent to:
perform an error check on the flit based on the CRC code;
decrypt the ciphertext of the flit to yield plaintext flit information based on a determination that the error check passed; and
process the plaintext flit information.
Motivation would have been per Chhabra itself suggesting considering “…other specialized high speed interfaces…”, and Blankenship teaching to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 19, the previously-applied Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination teaches the apparatus of claim 18.  Chhabra further discloses:
wherein 
receive a second (Chhabra mainly discusses transmission-device-side arrangements as follows: Chhabra para. [0118], “…if a current tag frequency is one tag per five transactions, and an acknowledgement message is received by the originating endpoint after only one transaction has been sent to the receiving endpoint, then the protocol allows second, third, fourth, and fifth transactions to be sent before sending a tag transaction containing an authentication tag for the five transactions…”; for the purposes of mapping this claim, the initial transaction is being interpreted as the claimed “first” transaction, and the last transaction is being interpreted as the claimed “second” transaction comprising the MAC...”) and generated based on one of an Advanced Encryption Standard Galois/Counter Mode (AES-GCM) protocol (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”) and an Advanced Encryption Standard Galois Message Authentication Code (AES-GMAC) protocol (Chhabra para. [0076], “…the GCM operation also calculates a Galois message authentication code (GMAC)…”); and
perform, based on the MAC, an integrity check on the set of (Chhabra para. [0065], “…Integrity protecting a link typically is done by associating a message authentication code (MAC), which is generated at the transmitter and verified at the receiver…”).
Blankenship further teaches “flit” (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the Chhabra/Brownell/Blankenship combination for the “flits” (as taught by Blankenship) to be the basis of integrity checks (as disclosed by Chhabra), to result in an arrangement of:
	The apparatus of claim 18, wherein flit is a first flit and the agent is further to:
receive a second flit comprising a message authentication code (MAC), the MAC based on a set of flits comprising the first flit and generated based on one of an Advanced Encryption Standard Galois/Counter Mode (AES-GCM) protocol and an Advanced Encryption Standard Galois Message Authentication Code (AES-GMAC) protocol; and
perform, based on the MAC, an integrity check on the set of flits.
Motivation for modifying would have been per Chhabra itself suggesting considering “…other specialized high speed interfaces…”, and Blankenship teaching to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.
Per claim(s) 20, the previously-applied Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination teaches the apparatus of claim 19.  Chhabra further discloses:
	wherein the agent is to process the plaintext information (Chhabra para. [0077], “…authenticates the data in the received transactions by decrypting the data and verifying the authentication tag…”; given that Chhabra teaches (Chhabra para. [0075] encrypting “…a block of plaintext to produce a ciphertext…” and teaches (Chhabra para. [0044] “…reverse process occurs…” at the receiving side, decrypting the data returns the data to plaintext information to be subjected to further processing) in response to a determination that the integrity check passed (Chhabra para. [0074], “…Authenticating a message (or transaction) can include confirming that the message it is authenticating came from the sender and has not been modified for example, by a third party…; Chhabra para. [0125], “…the receiving endpoint uses the authentication tag it receives to verify the integrity of the new number transactions in the transaction window…”).
Per claim(s) 22, the previously-applied Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination teaches the apparatus of claim 18.  Chhabra further discloses:
	wherein the decryption is based on one of AES Galois/Counter Mode (AES-GCM) (Chhabra, para. [0075], “…Advanced Encryption Standard-Galois Counter Mode (AES-GCM) of operation may be used to provide counter mode encryption of data and a message authentication code for the data …”; of further relevance to the present receiving side claim, Chhabra relates a reverse process operation to receiving-device-side arrangements by stating (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”; hence, decryption (instead of encryption) would be applied at a receiving side) and AES Counter Mode (AES-CTR).


Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of PCI Express Base Specification Revision 2.1, March 4, 2009, pages up to page 105, hereinafter “PCIe 2.1 Spec”, further in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and still further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, yet further in view of Caulfield et al., “A Cloud-Scale Acceleration Architecture”, IEEE, 14 pages, copyright 2016, hereinafter, “Caulfield”, and finally in view of Zeh et al. (US20200244442A1), hereinafter, “Zeh”.
Per claim(s) 21, the previously-applied Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination teaches the apparatus of claim 18.  Blankenship further teaches “unencrypted control flits” (Blankenship para. [0116]) “…the Link Layer can additionally define special control flits that may be used, for instance, for debug messages and other uses…”.  Given that Blankenship nowhere mentions cryptography within its disclosure, Blankenship’s taught “control flits” are being interpreted as “unencrypted control flits”).
The Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination does not disclose, but Caulfield teaches a “Configurable Cloud” utilizing a FPGA device interconnect arrangement utilizing “flits” for communications, and teaches an “encrypted flow” which is set up in advance.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination to include Blankenship’s “control flits” as well as Caulfield’s advance-noticed “encrypted flow”, to result in an arrangement of:
prior to receiving the flit (Caulfield 8th page, right column, first para., “…The design can be fully parameterized in the number of ports, virtual channels, flit and phit sizes, and buffer capacities…”) comprising the ciphertext, the circuit is to receive:
… comprising an indication that subsequent flits received over the link will be at least partially encrypted (Caulfield 6th page, 1st full para. (under IV. Network Acceleration), “…host-to-host line rate encryption/decryption on a per flow basis.  As each packet passes from the NIC through the FPGA to the ToR, its header is examined to determine if it is part of an encrypted flow that was previously set up by software.  If it is, the software-provided encryption key is read from internal FPGA, SRAM of the FPGA-attached DRAM and is used to encrypt or decrypt the packet…”; given that the encrypted flow was “previously set up” before the packet arrived at the FPGA, such is being interpreted that a prior (e.g., control or header) flit provided “an indication that subsequent flits sent …will be at least partially encrypted”); and
… for decrypting ciphertext … based on the unencrypted control bit (Caulfield 6th page, 1st full para. (under IV. Network Acceleration), “…host-to-host line rate encryption/decryption on a per flow basis.  As each packet passes from the NIC through the FPGA to the ToR, its header is examined to determine if it is part of an encrypted flow that was previously set up by software.  If it is, the software-provided encryption key is read from internal FPGA, SRAM of the FPGA-attached DRAM and is used to encrypt or decrypt the packet…”).
Motivation for modifying the previously-applied Chhabra/PCIe 2.1 Spec/Brownell/Blankenship combination would have been to utilize HPI/flit technology so as to be capable of (Blankenship para. [0054]): embedding multiple pieces of different transactions in a single flit; multiple headers within the flit; and split headers into corresponding slots to enable multiple messages in a flit destined for different nodes, thus leading to higher performance.  Motivation for modifying via Caulfield would have been (Caulfield 6th page, 1st full para.) to realize an arrangement where there is “…no load on the CPUs to encrypt or decrypt the packets; [and] …encryption occurs transparently from software’s perspective…”.
The Chhabra/PCIe 2.1 Spec/Brownell/Blankenship/Caulfield combination does not disclose, but Zeh further teaches selective real-time cryptography for a communication network which may utilize a PCIe bus (Zeh para. [0024], “Embodiments relate to …Peripheral Component Interconnect Express (PCIe), or another bus standard…”), and Zeh further teaches to obtain a new decryption key for decrypting (Zeh para. [0089], “…a different secret key may be assigned to each subsequent data message…”.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Chhabra/PCIe 2.1 Spec/Brownell/Blankenship/Caulfield combination to to utilize different secret keys for each data message as taught by Zeh, to result in an arrangement of:
	The apparatus of claim 18, wherein:
prior to receiving the flit comprising the ciphertext, the circuitry is to receive an unencrypted control flit comprising an indication that subsequent flits received over the link will be at least partially encrypted; and
the agent is to obtain a new decryption key for decrypting ciphertext in subsequent flits based on the unencrypted control flit.
Motivation for modifying to Zeh’s new key cryptography arrangement would have been to include an arrangement to balance between data throughput and a data security level, for improved versatility and efficiency (Zeh para. [0039], “…utilize selective real-time cryptography to employ a selective tradeoff between data throughput and data authentication and security (e.g., triggered by safety signals), and to employ safety mechanisms.”  Motivation for modifying to a new key for subsequent transactions would have been a goal to enhance a security of the transmitted transactions.


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of PCI Express Base Specification Revision 2.1, March 4, 2009, pages up to page 105, hereinafter “PCIe 2.1 Spec”, further in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and still further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, and still further in view of Leibson, “How Do The New Intel Agilex FPGA Family And The CXL Coherent Interconnect Fabric Intersect?”, Programmable Logic, May 3, 2019, 6 pages (https://web.archive.org/web/20210121091456/https://blogs.intel.com/psg/how-do-the-new-intel-agilex-fpga-family-and-the-cxl-coherent-interconnect-fabric-intersect/), hereinafter, “Leibson”.
Per claim(s) 23, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 18.  In addition, claim 23 recites limitations that are corresponding to the ones of apparatus claim 13, and is therefore further rejected with the same rationale and motivation as set forth previously with respect to claim 13.


Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US20190220721A1), hereinafter, “Chhabra”, in view of Brownell et al. (US20200379930A1), hereinafter, “Brownell”, and further in view of Blankenship (US20160283112A1), hereinafter, “Blankenship”, and yet further in view of PCI Express Base Specification Revision 2.1, March 4, 2009, pages up to page 105, hereinafter “PCIe 2.1 Spec”.
Per claim(s) 25, the previously-applied Chhabra/Brownell/Blankenship combination teaches the apparatus of claim 24.  Chhabra further discloses:
The system of claim 24, wherein the second device (Chhabra FIG. 1, Graphics Accelerator 130) comprises:
a port comprising circuitry (Chhabra para. [0143], “…The input/output (I/O) interface 1318 may include circuitry, such as an external expansion bus (e.g., Universal Serial Bus (USB), FireWire, Thunderbolt, PCI/PCIe/PCIx, …”) to implement one or more layers of the (Chhabra, FIG. 2 and para. [0043], “…protocol stack 200 is a PCIe protocol stack including transaction layer 205, link layer 210 (also referred to herein as ‘data link layer’), and physical layer 220. An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200…”), wherein the circuitry is to receive the (Chhabra mainly discusses transmission-device-side arrangements as follows: Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 …submits the modified TLPs to the Physical Layer 220 for transmission across a physical to an external device. …”; Chhabra para. [0043], “…Layered protocol stack 200 includes logic implemented in hardware circuitry and/or software to implement any form of a layered communication stack, such as a Quick Path Interconnect (QPI) stack, a PCIe stack, a next generation high performance computing interconnect stack, or other layered stack. Although the discussion …[provided] …in reference to FIGS. 3-4 are in relation to a PCIe stack, similar concepts may be applied to other interconnect stacks, such as …”; of further relevance to the present receiving side claim, Chhabra relates a reverse process operation to receiving-device-side arrangements via stating (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”) and the agent (Chhabra, para. [0048], “…support in-band communication between PCIe agents …”) is to:
…
decrypt the ciphertext (Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext.  Chhabra further discusses transmission-device-side arrangements as follows: Chhabra, para. [0075], “…A counter mode of operation turns a block cipher into a stream cipher. An input block, which is an initialization vector (IV) concatenated with a counter value, is encrypted with a key by a block cipher. The output of the block cipher is used to encrypt (e.g., by an XOR function) a block of plaintext to produce a ciphertext. Successive values of the IV and counter value are used to encrypt successive blocks of plaintext to produce additional blocks of ciphertext.…”; of further relevance to the present receiving-side claim, Chhabra relates a reverse process operation to receiving-device-side arrangements by stating (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”.  Chhabra para. [0074], “…Authenticating a message (or transaction) can include confirming that the message it is authenticating came from the sender and has not been modified for example, by a third party…; Chhabra para. [0125], “…the receiving endpoint uses the authentication tag it receives to verify the integrity of the new number transactions in the transaction window…”); and
process the plaintext (Chhabra para. [0044], “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device. …”).
Brownell further discloses the Compute Express Link (CXL) standard (para. [0028]), “…It should be appreciated that although the system, elements, and functionality disclosed herein are discussed in reference to PCIe technology, that the system is not intended to be limited to PCIe system exclusively. For instance, the system 100 can be applied to the emerging Compute Express Link (CXL) standard for high-speed CPU-to-device interconnect. The CXL technology is built upon the PCIe infrastructure, leveraging the PCIe 5.0 physical and electrical interface to provide advanced protocol in key areas, such as: input/output protocol, memory protocol, and coherency interface…”), and Blankenship additionally discloses “flit” (Blankenship para. [0028] about the “…new high-performance interconnect (HPI) architecture …[which] …may be applied to …other known interconnect architecture...”, and which teaches use “flits” providing improved features and facilitating higher performance).  
While Chhabra discloses error detection code (Chhabra, para. [0056] and FIG. 2, “…Data Link Layer 210 accepts TLPs assembled by the Transaction Layer 205, …applies an error detection code, i.e. CRC 212, …”; accordingly, the CRC is based (at least in part) on the ciphertext) and a reverse process operation to receiving-device-side arrangements (Chhabra para. [0044]), “…At the receiving side the reverse process occurs and packets get transformed from their physical layer 220 representation to the data link layer 210 representation and finally (for transaction layer packets) to the form that can be processed by the transaction layer 205 of the receiving device…”; Chhabra’s own disclosure teaches (i.e., Chhabra para. [0049]) to consult “the PCIe specification at the PCIe specification website” for PCIe formats), the combination of Chhabra/Brownell/Blankenship dos not expressly disclose 
perform an error check on the flit based on the CRC code; and 
… based on a determination that the error check passed.
However, PCIe 2.1 Spec discloses:
perform an error check  (PCIe 2.1 Spec page 145, last paragraph) “…The basic data reliability mechanism in PCI Express is contained within the Data Link Layer, which uses a 32-bit CRC (LCRC) code to detect errors in TLPs on a Link-by-Link basis, and applies a Link-by-Link retransmit mechanism for error recovery…”); and
… based on a determination that the error check passed (PCIe 2.1 Spec teaches (PCIe 2.1 Spec page 145, last paragraph) “…The basic data reliability mechanism in PCI Express is contained within the Data Link Layer, which uses a 32-bit CRC (LCRC) code to detect errors in TLPs on a Link-by-Link basis, and applies a Link-by-Link retransmit mechanism for error recovery…”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for the CRC described in the combination of Chhabra/Brownell/Blankenship to be used for error correction, as taught by PCIe 2.1 Spec, when decrypting the ciphertext, to result in an arrangement of:
perform an error check on the flit based on the CRC code; and
decrypt the ciphertext of the flit to yield plaintext flit information based on a determination that the error check passed.
Motivation for modifying would have been to simply implement PCIe 2.1 Spec’s error correction and recovery based on the 32-bit CRC (LCRC) code technology pointed to by Chhabra itself (Chhabra para. [0049]).

Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Guddeti et al. (US20140115223A1) concerns writes from PCIe devices to memory and peer devices, and explicitly teaches having a header comprising 32 bits.
Thomas et al. (US20200119903A1) teaches an arrangement where a key for each round may be derived on-the-fly from the previous round in a feed-forward fashion.
 NoC Basics - Chapter2 (NPL) concerns Network-on-a-Chip (NoC) arrangements which use flits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:00pm weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498